Exhibit 99 .1 WE NEED YOUR VOTE TO COMPLETE THE MERGER FACILITATING THE COMPANY'S LIQUIDATION FOR FEDERAL INCOME TAX PURPOSES One Flowerfield, Suite 24 Saint James, New York 11780 August 13, 2014 Dear Shareholder: Earlier this week, Gyrodyne Company of America, Inc. (the " Company ") postponed—from August 14, 2014 to August 27, 2014—its Special Meeting of Shareholders at which shareholders will be asked to authorize the previously announced merger transaction, under which the Company and Gyrodyne Special Distribution, LLC ("
